Title: To George Washington from Anonymous, 9 July 1790
From: Anonymous
To: Washington, George



Friday mor. 8. O.C. July 9th 90

The first request of General Washington is that he will burn this line after reading it, as it comes from a man who on his own account (unconnected with those who have the strongest ties on him) would not trouble any mortal with the request of a favor: therefore in case your more important duties obliges you to spurn at my intrusion, let it become impossible for any person by my hand writing or any other way to find me out. I mett with the misfortune to lose my father at two years old and although I have always had many who wished me well, yet I never have had a true Patron and came into life with as little experience as ever man did who was not deficient in point of common understanding, and all my fathers brothers being gone before I arrived to an age to truly want their consels; and having naturally a warm heart and considering that a little aff[l]uence had no true charm; but that of enabling me to do good; this turn and some imprudent risques in business drawn into by the artful and designing, has with the times of great scarcity of Money to the Southward so emabarrased me, that fall I must with out some speedy aid; raise from the distress of others is the most painful thought, as they are persons who have had their lives much imbitered already, and their prospects changed intirely by my indulgence; and still so situated that if I hurry I ruin them; and destroy the darling hopes of their friends, who has experence large proportions of bitterness: indeed these have been, heretofore, the only Characters who were truly interesting to me; your goodness will excuse any thing which looks like self applause; indeed the turn of mind which I have had without more experience & discretion ⟨illegible⟩; for indeed I have this pang that unless I can raise money immediately; in the close of my affairs it will prove that I have been doing the greatest injustice to those more nearly connected with me; however I will hope for the best as I can alter the complection of my affairs very considerably by a sum of money not exceeding what the certificates which I hold

  at present will secure the partial payment of; but in vain have I applyed to every man in this place on the common interest; indeed numbers appeared very willing to oblige me; but then on such terms as would distress me in the end; they asked so high an interest, one excepted who said he was contented with the lawful interest; but such & such articles of Merchandize must go with the money, which in fact a mounted to nearly the same thing. Now Sir so forceably has the impropriety of my applycation to you struck me, that I have been several times by, and indeed at, your door and declined it; twice I have returned to Jersey and totally declined it, after puting it off day after day; but Sir distress is daring and on my return home, I had another tie a daughter born which makes up three children the oldest about three years old, I have a sister the widow of a man, who after subjecting her to misery, in almost every shape, ended it by commiting suicide right before her face, and in the house where he had two little infants, and a third boy she had a few weeks after, these intirely depending on my success in life, besides an aged Mother, I have another sister with eight Children, and although her husband is living; yet their fall is the inevitable consequence of mine, indeed no man’s fall can be attended with more misery; unless his prosperity is much more extensive; so on the other hand my recovering to my former state of indepence, will in its consequences difuse as much happiness as any man’s in America unless his property far exceeds mine; and this darling hope can be rationally encouraged by a timely supply of cash to carry on my business to the best advantage which is Milling & farming; Now Good Sir Please to give me an answer by 12 O Clock to day to these questions in Case I call and give you a certificate shewing who I am ⟨&⟩ a person of allowed integrity, although the Certificate is not addressed to you Excellency; but still being from such authority that you need have no doubt about my Character; I say in Case I do Present such credentials, will the favor be granted of an interview; without the knowledge of any of your families, or rather of their knowing of my business; and whether you can think of giving any encouragement to me of the favor of any cash on these certificates and security; and further whether any encouragement of ⟨what once I portend it⟩ on your being made entirely secured.


P.S. I beg the favor of an answer by 12. O.C.; but if the General will be good enough to give an answer of one line, in half an hour after delivery of this I would esteem it a particular favor; only whether he will grant me an interview and at what time; or in case your important duties will not admit of my interruption; then I want to go out of town immediately. from Your Humble Serv.

